Citation Nr: 0904154	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant may use Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C., Chapter 35 prior 
to age 18 or completion of secondary schooling.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
March 1978.  The appellant is his son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 RO determination that denied a 
claim for entitlement to education benefits under the DEA 
Program (Chapter 35, Title 38).  The appeal was transferred 
to the Board in May 2007.  The Board notes that the appellant 
was born in August 1990 and, therefore, is now at least 18 
years old.  The Certificate of Eligibility issued in February 
2007 certifies that the appellant is eligible for DEA 
benefits, and the statement of the case (SOC) issued in April 
2007 reiterated that the appellant is eligible for DEA 
benefits, but "can not start using them at this time."  
Therefore, the Board will address in this appeal only the 
issue of whether the appellant meets the requirements to use 
DEA benefits prior to his 18th birthday or completion of high 
school.


FINDING OF FACT

When the appellant, the Veteran's son, who was born in August 
2008, filed his claim for Chapter 35 benefits, he had not 
attained 18 years of age, had not graduated from high school, 
and did not have a physical or mental handicap.


CONCLUSION OF LAW

Prior to his 18th birthday or completion of secondary 
schooling, the appellant, the Veteran's son, did not meet the 
requirements for basic eligibility to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 3501, 3512 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 21.3040, 3041 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the receipt of this claim, the Veteran was rated as 
permanently and totally disabled.  The appellant, who was 
born in August 1990, is his son.  

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of Veterans.  
One such class of Veterans is those who are rated both 
permanently and totally disabled as the result of service-
connected disabilities, and one such qualifying group of 
dependents consists of some of the children of such Veterans.  
38 U.S.C.A. § 3501(a)(1)(A)(ii).

The eligibility criteria for a child of a Veteran is set out 
in 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040 and 21.3041.  
Legal criteria provide that an eligible person shall be 
afforded Chapter 35 educational assistance during the period 
beginning on the person's 18th birthday, or on the successful 
completion of the person's secondary schooling, whichever 
first occurs, and ending on the person's 26th birthday.  38 
U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040, 21.3041.  In some 
cases, the delimiting date may be modified or extended. 38 
U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), (e).  A program of 
education or special restorative training may not be afforded 
prior to the eligible person's 18th birthday or the 
completion of secondary schooling, whichever is earlier, 
unless it is determined through counseling that the best 
interests of the eligible person will be served by entering 
training at an earlier date and the eligible person has 
passed: (1) Compulsory school attendance age under State law; 
or (2) His or her 14th birthday and due to physical or mental 
handicap may benefit by special restorative or specialized 
vocational training.  (b) Secondary schooling.  Completion of 
secondary schooling means completion of a curriculum offered 
by a public or private school which satisfies the 
requirements for a high school diploma or its equivalent 
usually completion of the 12th grade in the public school 
system.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a).


It is argued that the Veteran's son, the appellant, was at 
risk for not graduating from high school (secondary 
schooling).  His counselors apparently suggested that he 
attend alternative schooling to obtain the credits necessary 
to graduate with his class year, in May 2008.  A letter was 
received from the appellant's high school which stated that 
the appellant was a full-time student at that high school and 
was also participating in an academic recovery program to 
retake classes that he had failed.  If he was successful, he 
would be able to graduate with his class.  It is maintained 
that the appellant is doing well in his alternative 
schooling.

Although it is commendable that the appellant was able to 
pursue academics in a manner in which he was able to succeed, 
he does not satisfy the necessary criteria for VA DEA 
benefits prior to his 18th birthday.  The appellant attained 
the age of 18 years in August 2008.  When he filed his claim, 
he was under the age of 18 years and had not completed 
secondary schooling.  The appellant was still attending 
secondary school and had not graduated from high school or 
its equivalent.  He was taking additional classes at an 
alternative school, as noted.  He was expected to graduate 
from high school in May 2008.  He had not passed compulsory 
school attendance age, which is age 18 in Oklahoma, see 70 
Okl. St. Ann. § 10-105.  Although the appellant had not 
performed well in his traditional high school setting, there 
is no evidence that due to physical or mental handicap he 
might benefit by special restorative or specialized 
vocational training.  Therefore, the Veteran's son does not 
meet the criteria under 38 U.S.C.A. § 3512; 38 C.F.R. § 
21.3041(a).  

While there is sympathy to the appellant's contentions, the 
legal criteria governing eligibility requirements for Chapter 
35 educational assistance are clear and specific.  There is 
no legal basis to find the Veteran's son eligible for 
educational assistance benefits under Chapter 35 prior to his 
18th birthday or completion of secondary schooling.  

The RO determined that the appellant was entitled to basic 
Chapter 35 eligibility based on the Veteran's service and his 
permanent and total rating.  As noted above, his claim has 
been denied prior to his 18th birthday or when he finished 
secondary schooling, whichever occurred first.  It is unclear 
if the appellant has completed his secondary schooling from 
the record; however, the appellant attained 18 years during 
the course of this appeal, in August 2008, and is currently 
entitled to pursue those benefits.  Thus, from the date of 
his 18th birthday or competition of secondary schooling, he 
is entitled to Chapter 35 benefits.  


ORDER

The appellant's use of Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C., Chapter 35 prior to age 18 or 
completion of secondary schooling is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


